DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 7-14, 16-17, 19, 21, and 23 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2017/0290512 A1 to Antonio et al. (“Antonio”).
As to claim 7, Antonio discloses a device for a biosensor, comprising: 
a sensor wire (see Fig 4, element 404); and 
a rigid member including a coupling surface that is attached to a proximal end of the sensor wire, the rigid member further including a contact surface on an opposing side of the coupling surface, the first surface sized to enable a suction head of a robotic placement device to create a vacuum seal on the contact surface (see Fig 4, element 402). 
As to claim 8, Antonio further discloses wherein the coupling surface comprises an adhesive for coupling the rigid member to a printed circuit board of the biosensor (see Fig 4, element 407). 
As to claim 9, Antonio further discloses wherein the adhesive is a pressure-sensitive adhesive (see [0308]). 
As to claim 10, Antonio further discloses wherein the sensor wire includes one or more electrodes, wherein the rigid member is oriented on the printed circuit board to electrically couple the one or more electrodes to circuitry disposed on the printed circuit board (see [0298]). 
As to claim 11, Antonio further discloses wherein the rigid member is positioned on the printed circuit board such that the proximal end of the sensor wire is between the printed circuit board and the coupling surface of the rigid member (see Fig 4). 
As to claim 12, Antonio further discloses wherein the sensor wire further includes a distal end, wherein the proximal end is coupled to the rigid member and the distal end is insertable into a patient's skin to measure a glucose level of the patient (see Fig 4). 
As to claim 13, Antonio further discloses wherein the sensor wire has a maximum outer diameter substantially between 100 microns and 300 microns (see incorporated by reference US 6,484,046 B1 to Say at col 8, ln 66-67).19Attorney Ref. 101146-1018944 (VER-38679-00-US) 
As to claim 14, Antonio further discloses wherein the sensor wire includes a length substantially between 5 millimeters and 25 millimeters (see incorporated by reference US 6,484,046 B1 to Say at col 9, ln 48-63).
As to claim 16, Antonio discloses 
a wearable monitoring device, comprising: 
a printed circuit board disposed in a housing having a planar surface for positioning the wearable monitoring device on a patient's skin (see Fig 2A); 
a sensor wire including one or more electrodes electrically coupled, at a connection point on a printed circuit board, to circuitry disposed on the printed circuit board, the sensor wire having a distal end that is insertable into the patient's skin (see Fig 4, element 404); and 
a rigid member coupled to the printed circuit board and the sensor wire, the rigid member being positioned on the printed circuit board such that the connection point is between a section of the printed circuit board and a coupling surface of the rigid member, wherein the rigid member includes a contact surface opposite the coupling surface, the contact surface sized to enable a suction head of a robotic placement device to create a vacuum seal on the contact surface (see Fig 4, element 402). 
As to claim 17, Antonio further discloses wherein the rigid member comprises a non-conductive material to electrically isolate the sensor wire at the connection point (see [0313] – connector 402 has insulating portions).20Attorney Ref. 101146-1018944 (VER-38679-00-US) 
As to claim 19, Antonio further discloses wherein the rigid member is coupled to the printed circuit board by a pressure-sensitive adhesive (see Fig 4, element 407). 
As to claim 21, Antonio further discloses wherein the sensor wire includes a length that is at least twice as long as a length of the rigid member (see Fig 4). 
As to claim 23, Antonio further discloses a glucose oxidase material disposed on the distal end of the sensor wire to react to glucose present within interstitial fluid beneath the patient's skin and enable the circuitry to determine an amount of the glucose present within the interstitial fluid (see [0293]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15 and 20 is/are rejected under 35 U.S.C. 103 as being obvious over Antonio
As to claim 15, while Antonio does not disclose wherein the contact surface of the rigid member has a length or diameter substantially between 1 millimeter and 10 millimeters, Antonio is clear that the needed dimensions of such a connector would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (see [0313]) in order to provide the predictable result that is a compact sensor (see also Table 1). 
As to claim 20, while Antonio discloses that the rigid member has a quadrilateral shape, it is not clear that at least one side having a length substantially between 1 millimeter and 10 millimeters. However, Antonio is clear that the needed dimensions of such a connector would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention (see [0313]) in order to provide the predictable result that is a compact sensor (see also Table 1). 
Claim 18 is/are rejected under 35 U.S.C. 103 as being obvious over Antonio in view of US 2010/0198034 A1 to Thomas et al. (“Thomas”).
As to claim 18, Antonio does not disclose a potting material disposed on the rigid member to create a moisture barrier proximate to the connection point. 
However, Thomas discloses such an application of potting material (see [0102]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the manufacturing steps shown by Antonio with the potting material of Thomas in order to achieve the predictable result of protecting the components of the sensing device.
Claim 22 is/are rejected under 35 U.S.C. 103 as being obvious over Antonio in view of US 2016/0157765 A1 to Zhu.
As to claim 22, Antonio discloses a working and reference electrode, but is silent as to the composition of these electrodes. Zhu teaches that such electrodes are commonly made from a first electrode comprising a platinum material and a second electrode comprising a silver/silver-chloride material (see [0141]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the working and reference electrodes of Antonio with the materials disclosed by Zhu to provide the predicable result that is an analyte sensor. 
Claims 1-2 and 4-6 is/are rejected under 35 U.S.C. 103 as being obvious over US 2015/0351689 A1 to Adams et al. (“Adams”) in view of Antonio and further in view of US 2018/0263543 A1 to Harttig et al. (“Harttig”) and further in view of US 2016/0026910 A1 to Ayala et al. (“Ayala”).
As to claim 1, Adams discloses a method of assembling a biosensor, comprising: 
creating, by a suction head of a robotic placement device, a vacuum seal on a smooth surface of a rigid member for grasping the rigid member (see [0126]-[0127]); and
applying, by the robotic placement device, a force on the rigid member in a direction of the printed circuit board to cause a pressure-sensitive adhesive disposed on the rigid member to adhere the rigid member to the printed circuit board (see [0126]-[0127]). 
The biosensor of Adams does not disclose receiving a sensor wire and a rigid member, the sensor wire including a distal end for insertion into a patient's skin and a proximal end attached to the rigid member, the sensor wire in conjunction with the smooth surface of a rigid member. Further, it is not clear that the step of positioning, by the robotic placement device and using the vacuum seal, a sensor and a rigid member on a printed circuit board is performed by Adams. 
In the related field of sensor diagnostic fabrication, Antonio discloses the step of receiving a sensor wire and a rigid member, the sensor wire including a distal end for insertion into a patient's skin and a proximal end attached to the rigid member (see Fig 21, elements 2104a-b and 2142). 
Harttig teaches that the use of the robotic pick-and-place systems of Adams allows paralleled manufacturing and high throughput, resulting in a cost-effective production system. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the robotic pick-and-place manufacturing techniques of Adams with the sensor wire and rigid member of Antonio in order to achieve the predictable result suggested by Harttig that is a cost-effective production of continuous glucose monitors. 
While Adams discloses the type of production and Antonio shows the components of a continuous glucose analyte monitor, it is still not clear that these references disclose the step of positioning, by the robotic placement device and using the vacuum seal, a sensor and a rigid member on a printed circuit board is performed by Adams. This is because Adams does not go into much detail as to the requirements of such a robotic pick-and-place system.
Ayala discloses the step of positioning, by the robotic placement device and using the vacuum seal, a small component and a rigid member on a printed circuit board is performed (see [0063], [0071]-[0073], and [0083]). It would have been obvious to one of ordinary skill in the art to apply the vacuum seal robotic placement device of Ayala with the wire and rigid member of Antonio in order to achieve the predictable result that is a high throughput placement of the sensor wire into the sensor assembly.
As to claim 2, Antonio further discloses coupling, at a connection point on the printed circuit board, the sensor wire to circuitry disposed on the printed circuit board, wherein positioning the sensor wire and the rigid member on the printed circuit board includes: 
positioning the proximal end of the sensor wire on the printed circuit board at the connection point; and 
positioning the rigid member on the printed circuit board such that the connection point is between a section of the printed circuit board and the rigid member (see Fig 22-23 and [0345]-[0346]). 
As to claim 4, Antonio further discloses disposing the printed circuit board within a housing of a wearable monitoring device, the housing having a substantially planar surface for positioning the wearable monitoring device on the patient's skin (see Fig 21). 
As to claim 5, Antonio further discloses disposing a reactive material on the distal end of the sensor wire to react with glucose present in interstitial fluid beneath the patient's skin (see [0293]). 
As to claim 6, Antonio further discloses attaching the sensor wire to the rigid member prior to said receiving (see Fig 21, elements 2104a-b and 2142). 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams, Antonio, Harttig, and Ayala as applied to claim 1 above, and further in view of Thomas.
	As to claim 3, the references cited in the treatment of claim 1 do not disclose applying a potting material proximate to the rigid member to create a moisture barrier at a connection point on the printed circuit board for the sensor wire and circuitry disposed on the printed circuit board. 
	However, Thomas discloses such an application of potting material (see [0102]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the manufacturing steps shown by Adams, Antonio, Harttig, and Ayala with the potting material of Thomas in order to achieve the predictable result of protecting the components of the sensing device.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eric Messersmith whose telephone number is (571)270-7081. The examiner can normally be reached M-F, 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACQUELINE CHENG can be reached on 571-272-5596. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC J MESSERSMITH/Primary Examiner, Art Unit 3791